WR-49,534-25
COURT OF CRIMINAL APPEALS                     rf*^n.sB^"^S. ^~» " ^ ^
P.O.Box 12308 Capitol Station                 WWOFCflMft^^
Austin,Tex 78711                                     ^, „„



Dear Mr. Abel Acosta;
The reason I'm writing to you again is because I submitted a re^"
quest for a responce to my petition for Review about three weeks
ago but I have not heard from you.
  As I said in my last letter I need an answer from this court
so that I could submit that answer to the Federal Court of Appeal
Fifth Curcuit.

I received an answer about my writ and I did submit my petition
for review right with it but to this date I did not get an answer
to mypetition.

My Writcnumber is 49,534-25 trial court number is w93-42134-H(K)
 I would appreciate it very much if you give me an answer.If it's
a denial or a ruling in my favor Ido need an anawer please.


I have a grievance with this state an I would like to get it
solved if not in your court room then please give me an answer
so that I could this problem in the Federal Court.



My Petition for Review was submitted to your office on Julyj.3]
2015.




                                        Sincerely
                                        GREGORY   CLAYBON
                                        3701 Vilbig rd.
                                        Dallas,Tex.  75212




                                                           ZolS